Tierney v Miranda (2022 NY Slip Op 00453)





Tierney v Miranda


2022 NY Slip Op 00453


Decided on January 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER, JJ.


2020-08273
 (Index No. 347/19)

[*1]Raymond A. Tierney, etc., appellant,
vNickolas Miranda, defendant, Christine Miranda, respondent.


Raymond A. Tierney, District Attorney, Hauppauge, NY (Christopher R. Turk and Joseph J. McCarthy, Jr., of counsel), appellant pro se.
James F. Misiano, P.C., Brentwood, NY, for respondent.
In an action for civil forfeiture pursuant to CPLR article 13-A, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Martha L. Luft, J.), dated May 26, 2020. The order, insofar as appealed from, denied the plaintiff's motion for leave to reargue his motion to confirm an ex parte order of attachment dated January 22, 2019, which had been denied in an order of the same court dated May 6, 2019, and to vacate so much of the order dated May 6, 2019, as, sua sponte, directed dismissal of the action.

DECISION & ORDER
Motion by the respondent to dismiss the appeal on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated February 26, 2021, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the respondent's motion is granted to the extent that the appeal from so much of the order dated May 26, 2020, as denied that branch of the plaintiff's motion which was for leave to reargue his motion to confirm the ex parte order of attachment dated January 22, 2019, is dismissed, and the motion is otherwise denied; and it is further,
ORDERED that the appeal from the remainder of the order dated May 26, 2020, is dismissed, without costs or disbursements.
In light of our determination in a related appeal (see Tierney v Miranda, ___ AD3d ___ [Appellate Division Docket No. 2019-08680; decided herewith]), we dismiss, as academic, the appeal from so much of the order dated May 26, 2020, as denied that branch of the plaintiff's motion which was to vacate a portion of a prior order of the Supreme Court, Suffolk County, dated May 6, 2019, sua sponte, directing dismissal of the action.
CONNOLLY, J.P., CHAMBERS, HINDS-RADIX and MILLER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court